          Case 5:16-cv-00184-HE Document 242 Filed 12/05/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

TABATHA BARNES, ET AL.,                            )
                                                   )
                        Plaintiffs,                )
vs.                                                )          NO. CIV-16-0184-HE
                                                   )
CITY OF OKLAHOMA CITY, ET AL.,                     )   TRIAL DOCKET: JULY, 2020
                                                   )
                        Defendants.                )

                              REVISED SCHEDULING ORDER

                ☒ JURY TRIAL DEMANDED - ☐ NON-JURY TRIAL

            THE FOLLOWING DEADLINES ARE SET BY THE COURT:

1. Motions to join additional parties to be filed         Defendant(s) to file a final exhibit list
   by: 10/06/2017.                                        and any exhibits not previously submitted
                                                          by: 04/01/2020.* Plaintiff(s) to file
2. Motions to amend pleadings to be filed by:             objections to defendant(s) final exhibit
   10/06/2017.                                            list, under Fed. R. Civ. P. 26(a)(3)(B) by:
                                                          04/15/2020.
3. Plaintiff(s) to file a final list of expert
   witness(es) in chief and submit expert                 *The listing of witnesses and exhibits shall
   reports to defendant(s) by: 02/15/2020.*               separately state those expected to be called or
                                                          used and those which may be called or used if
   Defendant(s) to file a final list of expert            the need arises. Except for good cause shown,
   witness(es) in chief and submit expert                 no witness will be permitted to testify and no
   reports to plaintiff(s) by: 03/01/2020.*               exhibit will be admitted in any party’s case in
                                                          chief unless such witness or exhibit was
4. Plaintiff(s) to file a final list of witnesses         included in the party’s filed witness or exhibit
                                                          list.
   together with addresses and brief summary
   of expected testimony where a witness has           6. Discovery to         be     completed       by:
   not already been deposed by: 03/01/2020.*              04/01/2020.
   Defendant(s) to file a final list of witnesses
   (as described above): 03/15/2020.*                  7. All dispositive and Daubert motions to
                                                          be filed by: 04/15/2020.
5. Plaintiff(s) to file a final exhibit list by:
   03/01/2020.* Defendant(s) to file objections               If the deadline for dispositive motions
   to plaintiff(s) final exhibit list, under Fed. R.      and Daubert motions precedes the
   Civ. P. 26(a)(3)(B) by: 03/15/2020.                    discovery deadline, the parties are
                                                          expected to conduct any discovery
                                                          necessary for such motions in advance of
                                                          the motion deadline

Scheduling Order – Revised 01/2017 – Page 1
          Case 5:16-cv-00184-HE Document 242 Filed 12/05/19 Page 2 of 3



8. Trial Docket: JULY, 2020.**                          13. Requested jury instructions to be filed on
                                                            or before: 06/15/2020.
**Trial dockets generally begin the second
Tuesday of each month. However, this                    14. Proposed findings and conclusions of law
practice varies, particularly during holidays.              are to be filed not later than:
The setting or sequence of trials in both                                .***
criminal and civil cases is ordinarily
determined at docket call.                              ***In addition to filing, the parties are
                                                        encouraged, but not required, to submit
    The interval between the dispositive motion         their proposed jury instructions or
deadline (¶ 7) and the trial docket (¶ 8) is            findings of fact and conclusions of law in
relatively inflexible. An extension of time to file     Microsoft Word format to the Clerk via
or respond to a motion for summary judgment             the court’s designated mail box: heaton-
will likely affect the trial setting.                   orders@okwd.uscourts.gov.

9. Designations of deposition testimony to be           15. Responses to motions in limine shall be
   used at trial to be filed by:   06/01/2020.              filed within fourteen (14) days. Any
   Objections and counter designations to be                objection or response to the trial
   filed by: 06/25/2020.                                    submissions referenced in 11, 12, 13, or
                                                            14 shall be filed within seven (7) days.
10. Motions in       limine   to   be    filed   by:
    06/15/2020.                                         16. The Final Pretrial Report, approved by all
                                                            counsel, and in full compliance with
11. Requested voir dire to be filed by:                     Local Rules (See Appendix IV), together
    06/15/2020.                                             with a proposed order approving the
                                                            report, to be submitted to the court by:
12. Trial briefs (optional unless otherwise                 06/15/2020.
    ordered) to be filed by: 06/15/2020.


17. This case is referred to ADR:

     ☐      by agreement of the parties, with the approval of the Court:
            ☐       by Order of the Court:
                    ☐       Mediation
                    ☐       Judicial Settlement Conference
                    ☐       Other:                                                                      .

    If the case is referred to mediation, the process shall be completed and a report filed with the
court by the parties, stating whether the case settled, not later than                              .

18. Notwithstanding LCvR16(a), this case will not be automatically set for judicial settlement
conference. The court will, however, ordinarily order such a conference if the parties file a joint
motion requesting same within 7 days after the trial docket is published. The motion shall provide
reasons justifying the commitment of court resources to the settlement process and shall describe
the efforts of the parties to effect an agreed resolution of the case by direct discussions or otherwise.

Scheduling Order – Revised 01/2017 – Page 2
          Case 5:16-cv-00184-HE Document 242 Filed 12/05/19 Page 3 of 3



The court may order such a conference upon the motion of a single party filed within that time
period, but any such motion must make a particularly strong showing of the need for a judicial
conference and shall state why a joint motion has not been made.

19. ☐ The parties consent to trial by Magistrate Judge.

20. Initial disclosures pursuant to Fed. R. Civ. P. 26 have been: made ☐; are excused ☐; or
☐ shall be made not later than                                                         .

21. Other:
                                                                                              .

     Dated this 5th day of December, 2019.


                                              BY ORDER OF THE COURT
                                              CARMELITA SHINN, CLERK OF COURT


                                              By:   s/Lisa Minter
                                                    Deputy Clerk




Copies to all parties




Scheduling Order – Revised 01/2017 – Page 3
